Case 3:20-cv-01822-RDM-CA Document 10 Filed 11/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TERRENCE BETHEA, Civil No. 3:20-cv-1822
Plaintiff . (Judge Mariani)
V. : PILED
SCRANTON

JOHN WETZEL, et ai.,

NOV i $ 2078 -

ral

Defendants DER

 

ORDER

day of November, 2020, upon preliminary consideration of

 

AND NOW, this _/77
Plaintiff's complaint (Doc. 1), and in accordance with the Memorandum of the same date, IT
IS HEREBY ORDERED THAT:

1. Plaintiff's application to proceed in forma pauperis is GRANTED for the sole
purpose of the filing of this action. (Doc. 7).

2. Plaintiff shall pay the full filing fee of $350.00, based on the financial
information provided in the application to proceed in forma pauperis. The full
filing fee shall be paid regardless of the outcome of the litigation.

3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or
other appropriate official at Plaintiffs place of confinement is directed to
deduct an initial partial filing fee of 20% of the greater of:

a. The average monthly deposits in the inmate’s prison account for the
past six months, or

b. The average monihly balance in the inmate’s prison account for the
past six months.

The initial partial filing fee shall be forwarded to the Clerk of the United States
District Court for the Middle District of Pennsylvania, P.O. Box 1148,
Case 3:20-cv-01822-RDM-CA Document 10 Filed 11/19/20 Page 2 of 2

Scranton, Pennsylvania, 18501-1148, to be credited to the above-captioned
docket number. In each succeeding month, when the amount in Plaintiff's
inmate trust fund account exceeds $10.00, the Superintendent/Warden, or
other appropriate official, shall forward payments to the Clerk of Court
equaling 20% of the preceding month’s income credited to Plaintiffs inmate
trust fund account until the fees are paid. Each payment shall reference the
above-captioned docket number.

4, The Clerk of Court is directed to SEND a copy of this Order to the
Superintendent/Warden of the institution wherein Plaintiff is presently
confined.

5, The complaint (Doc. 1) is DISMISSED pursuant to 28 U.S.C. §
1915(e)(2)(B)(ii).

6. The Clerk of Court is directed to CLOSE this case.

7. Any appeal from this Order is DEEMED frivolous and not taken in good faith.
See 28 U.S.C. 1915(a)(3).

 

United States District Judge
